

116 HR 8392 IH: Honoring National Recovery Month Act
U.S. House of Representatives
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8392IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2020Mr. Trone (for himself and Mr. Riggleman) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title V of the Public Health Service Act.1.Short title; findings(a)Short titleThis Act may be cited as the Honoring National Recovery Month Act.(b)FindingsCongress finds the following:(1)National Recovery Month is an annual observance in the United States to celebrate individuals who are in recovery from a substance use disorder or mental illness, educate the public, and combat stigma.(2)2020 is the 30th anniversary of National Recovery Month.(3)Over 70,000 people died from drug overdoses in 2019 and 48,000 people died from suicide in 2018 in the United States.(4)Fatal overdoses in the United States increased from 2018 to 2019, and overdoses have increased since the onset of the COVID–19 pandemic.(5)A June 2020 study conducted by the Centers for Disease Control and Prevention shows that 41 percent of adults are experiencing an adverse mental health or behavioral health condition, including 31 percent who are experiencing symptoms of anxiety or depression, 11 percent who are seriously considering suicide, and 13 percent who are starting or increasing their substance use to cope with stress or emotions related to COVID–19.2.National Recovery Month activitiesPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following: 552A.National Recovery Month activities(a)In generalThe Secretary, acting through the Assistant Secretary for Mental Health and Substance Use, shall carry out activities, or enter into an agreement with a national organization with experience coordinating activities in recognition of National Recovery Month to carry out activities—(1)to develop toolkits, public service announcements, webinars, graphics, and other communication materials with respect to National Recovery Month;(2)to develop, maintain, and update appropriate websites with respect to National Recovery Month;(3)to develop and distribute best practices for community engagement with respect to National Recovery Month; and(4)to celebrate individuals in recovery from substance use disorders or mental illness, educate the public on treatment of and recovery from substance use disorders or mental illness, combat stigma pertaining to substance use disorders or mental illness, and engage stakeholders in their participation in such activities.(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of fiscal years 2022 through 2025..